PER CURIAM.
We have for review the Fourth District Court of Appeal’s decision in Bach v. United Parcel Service, Inc., 808 So.2d 230 (Fla. 4th DCA 2001), which adopted the analysis of the Third District Court of Appeal’s decision in Woodham v. Blue Cross & Blue Shield of Florida, Inc., 793 So.2d 41 (Fla. 3d DCA 2001), quashed, 829 So.2d 891 (Fla.2002). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418, 420 (Fla.1981). For the reasons expressed in our opinion in Woodham v. Blue Cross & Blue Shield of Florida, Inc., 829 So.2d 891 (Fla.2002), the decision of the Fourth District is hereby quashed. We remand to the district court *396for proceedings consistent with this opinion.
It is so ordered.
ANSTEAD, C.J., and SHAW, WELLS, PARIENTE, LEWIS, QUINCE, and CANTERO, JJ., concur.